





 STOCK EXCHANGE AGREEMENT

THIS STOCK EXCHANGE AGREEMENT (the “Agreement”) is made this 17th day of July,
2013 by and among Claridge Ventures, Inc., a Nevada corporation (“Pubco”) on one
hand, and Indo Global Exchange PTE LTD., a company organized under the laws of
Singapore (the “Company”) and the shareholders of the Company as set forth on
Exhibit A attached hereto (collectively, the “Selling Shareholders”), on the
other hand.

BACKGROUND

A.

The respective Boards of Directors of Pubco and the Company have determined that
an acquisition of the Company’s outstanding shares by Pubco through a voluntary
stock exchange with the Selling Shareholders (the “Exchange”), upon the terms
and subject to the conditions set forth in this Agreement, would be fair and in
the best interests of their respective shareholders, and such Boards of
Directors, along with the Selling Shareholders, have approved such Exchange,
pursuant to which shares of capital stock of the Company issued and outstanding
immediately prior to the Effective Time (as defined in Section 1.04) and all
securities convertible or exchangeable into capital stock of the Company (the
“Shares”) will be exchanged (including by reservation for future issuances) for
the right to receive shares of common stock of Pubco (the “Exchange Shares”).

B.

At the Closing, the Selling Shareholders’ ownership interest in Pubco shall
represent sixty percent (60%) of the issued and outstanding shares of common
stock of Pubco.

C.

Pubco, the Company, and the Selling Shareholders desire to make certain
representations, warranties, covenants and agreements in connection with the
Exchange and also to prescribe various conditions to the Exchange.

D.

For federal income tax purposes, the parties intend that the Exchange shall
qualify as reorganization under the provisions of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

ARTICLE I
THE EXCHANGE

1.1

Exchange

.  Upon the terms and subject to the conditions set forth in this Agreement, and
in accordance with the Nevada Revised Statutes (“Nevada Statutes”) and the
Singapore Companies Act (“Singapore Statutes”), at the Closing (as hereinafter
defined), the parties shall do the following:

(a)

The Selling Shareholders will sell, convey, assign, and transfer the Shares to
Pubco by delivering to Pubco a stock certificate issued in the name of Pubco
evidencing the Shares (the “Share Certificate”).  The Shares transferred to
Pubco at the Closing shall constitute 100% of the issued and outstanding equity
interests of the Company.

(b)

As consideration for its acquisition of the Shares, Pubco shall issue the
Exchange Shares to the Selling Shareholders by delivering share certificates
registered in the name of each Selling Shareholder, or its nominee, evidencing
the Exchange Shares in such amounts as set forth on Exhibit A hereto.  All of
the Exchange Shares shall be delivered into escrow (the “Escrow Shares”)
pursuant to the terms of the Escrow Agreement attached hereto as Exhibit C (the
“Escrow Agreement”).  The total number of Escrow Shares shall be 43,496,258, as
set forth on Exhibit A hereto.  The Escrow Shares shall be released to the
respective Selling Shareholders seven (7) months from the Effective Time.  

(c)

For federal income tax purposes, the Exchange is intended to constitute a
“reorganization” within the meaning of Section 368 of the Code, and the parties
shall report the transactions contemplated by this Agreement consistent with
such intent and shall take no position in any tax filing or legal proceeding
inconsistent therewith. The parties to this Agreement hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations. None of
Pubco, the Company or the Selling Shareholders has taken or failed to take, and
after the Effective Time (as defined below), Pubco shall not take or fail to
take, any action which reasonably could be expected to cause the Exchange to
fail to qualify as a “reorganization” within the meaning of Section 368(a) of
the Code.  

1.2

Effect of the Exchange

.  The Exchange shall have the effects set forth in the applicable provisions of
the Nevada Statutes.

1.3

Closing

.  Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Article VI and subject to the
satisfaction or waiver of the conditions set forth in Article V, the closing of
the Exchange (the “Closing”) will take place at 10:00 a.m. U.S. Pacific Standard
Time on the business day within three (3) days of satisfaction of the conditions
set forth in Article V (or as soon as practicable thereafter following
satisfaction or waiver of the conditions set forth in Article V) (the “Closing
Date”), at the offices of Greenberg Traurig, LLP, 1201 K Street, Suite 1100,
Sacramento, California, unless another date, time or place is agreed to in
writing by the parties hereto.

1.4

Effective Time of Exchange

.  As soon as practicable following the satisfaction or waiver of the conditions
set forth in Article V, the parties shall make all filings or recordings
required under Nevada Statutes and Singapore Statutes.  The Exchange shall
become effective at such time as is permissible in accordance with Nevada
Statutes and Singapore Statutes (the time the Exchange becomes effective being
the “Effective Time”).  Pubco and the Company shall use reasonable efforts to
have the Closing Date and the Effective Time to be the same day.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

2.1

Representations and Warranties of the Company

.  Except as set forth in the disclosure schedule delivered by the Company to
Pubco at the time of execution of this Agreement (the “Company Disclosure
Schedule”), the Company represents and warrants to Pubco as follows:

(a)

Organization, Standing and Power

.  The Company is duly organized, validly existing and in good standing under
the laws of Singapore and has the requisite power and authority and all
government licenses, authorizations, permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted.  The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect (as defined in Section 8.02).

(b)

Subsidiaries

.  Except as set forth on Schedule 2.01(b), the Company does not own directly or
indirectly, any equity or other ownership interest in any company, corporation,
partnership, joint venture or otherwise.

(c)

Capital Structure

.  The number of shares and type of all authorized, issued and outstanding
capital stock of the Company, and all shares of capital stock reserved for
issuance under the Company’s various option and incentive plans is specified on
Schedule 2.01(c). Except as set forth in Schedule 2.01(c), no shares of capital
stock or other equity securities of the Company are issued, reserved for
issuance or outstanding. All outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and nonassessable and not
subject to preemptive rights.  There are no outstanding bonds, debentures, notes
or other indebtedness or other securities of the Company having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters. Except as set forth in Schedule 2.01(c), there are no
outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind to which the Company is a
party or by which they are bound obligating the Company to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity or voting securities of the Company or obligating the
Company to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, arrangement or undertaking.  There
are no outstanding contractual obligations, commitments, understandings or
arrangements of the Company to repurchase, redeem or otherwise acquire or make
any payment in respect of any shares of capital stock of the Company.  There are
no agreements or arrangements pursuant to which the Company is or could be
required to register shares of Company common stock or other securities under
the Securities Act of 1933, as amended and the rules and regulations promulgated
thereunder (the “Securities Act”) or other agreements or arrangements with or
among any security holders of the Company with respect to securities of the
Company.

(d)

Corporate Authority; Noncontravention

.  The Company has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement.
 The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
(or at Closing will have been) duly authorized by all necessary action on the
part of the Company.  This Agreement has been duly executed and when delivered
by the Company shall constitute a valid and binding obligation of the Company,
enforceable against the Company and the Selling Shareholders, as applicable, in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.  The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to a loss of a material benefit under, or result in the creation
of any lien upon any of the properties or assets of the Company under, (i) the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents of the Company, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to the Company,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to the
Company, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a material adverse
effect with respect to the Company or could not prevent, hinder or materially
delay the ability of the Company to consummate the transactions contemplated by
this Agreement.

(e)

Governmental Authorization

.  No consent, approval, order or authorization of, or registration, declaration
or filing with, or notice to, any United States court, administrative agency or
commission, or other federal, state or local government or other governmental
authority, agency, domestic or foreign (a “Governmental Entity”), is required by
or with respect to the Company in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

(f)

Financial Statements of the Company

.  As of the Closing Date, Pubcohas received a copy of the audited financial
statements of the Company for the periods ended June 30, 2013 and 2012 (the
“Company Financial Statements”).  The Company Financial Statements fairly
present the financial condition of the Company at the dates indicated and its
results of operations and cash flows for the periods then ended and, except as
indicated therein, reflect all claims against, debts and liabilities of the
Company, fixed or contingent, and of whatever nature.

(i)

Since July 1, 2013 (the “Company Balance Sheet Date”), there has been no
material adverse change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the results of operations or prospects,
of the Company, whether as a result of any legislative or regulatory change,
revocation of any license or rights to do business, fire, explosion, accident,
casualty, labor trouble, flood, drought, riot, storm, condemnation, act of God,
public force or otherwise and no material adverse change in the assets or
liabilities, or in the business or condition, financial or otherwise, or in the
results of operation or prospects, of the Company except in the ordinary course
of business.

(ii)

Since the Company Balance Sheet Date, the Company has not suffered any damage,
destruction or loss of physical property (whether or not covered by insurance)
affecting its condition (financial or otherwise) or operations (present or
prospective), nor has the Company, except as disclosed in writing to Pubco,
issued, sold or otherwise disposed of, or agreed to issue, sell or otherwise
dispose of, any capital stock or any other security of the Company and has not
granted or agreed to grant any option, warrant or other right to subscribe for
or to purchase any capital stock of any other security of the Company or has
incurred or agreed to incur any indebtedness for borrowed money.

(g)

Absence of Certain Changes or Events

.  Except as set forth on Schedule 2.01(g), since the Company Balance Sheet
Date, the Company has conducted its business only in the ordinary course
consistent with past practice, and there is not and has not been any:

(i)

material adverse change with respect to the Company;

(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 3.01 without prior consent of Pubco;

(iii)

condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement;

(iv)

incurrence, assumption or guarantee by the Company of any indebtedness for
borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices or as disclosed to Pubco in writing;

(v)

creation or other incurrence by the Company of any lien on any asset other than
in the ordinary course consistent with past practices;

(vi)

transaction or commitment made, or any contract or agreement entered into, by
the Company relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by the Company of any contract
or other right, in either case, material to the Company, other than transactions
and commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;

(vii)

labor dispute, other than routine, individual grievances, or, to the knowledge
of the Company, any activity or proceeding by a labor union or representative
thereof to organize any employees of the Company or any lockouts, strikes,
slowdowns, work stoppages or threats by or with respect to such employees;

(viii)

payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;

(ix)

write-offs or write-downs of any assets of the Company;

(x)

creation, termination or amendment of, or waiver of any right under, any
material contract of the Company;

(xi)

damage, destruction or loss having, or reasonably expected to have, a material
adverse effect on the Company;

(xii)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to the Company; or

(xiii)

agreement or commitment to do any of the foregoing.

(h)

Certain Fees

.  No brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by this Agreement.

(i)

Litigation; Labor Matters; Compliance with Laws

.

(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Company or prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Company having, or
which, insofar as reasonably could be foreseen by the Company, in the future
could have, any such effect.

(ii)

The Company is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Company.

(iii)

The conduct of the business of the Company complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.

(j)

Benefit Plans

.  Except as set forth on Schedule 2.01(j), the Company is not a party to any
Benefit Plan under which the Company currently has an obligation to provide
benefits to any current or former employee, officer or director of the Company.
 As used herein, “Benefit Plan” shall mean any employee benefit plan, program,
or arrangement of any kind, including any defined benefit or defined
contribution plan, stock ownership plan, executive compensation program or
arrangement, bonus plan, incentive compensation plan or arrangement, profit
sharing plan or arrangement, deferred compensation plan, agreement or
arrangement, supplemental retirement plan or arrangement, vacation pay,
sickness, disability, or death benefit plan (whether provided through insurance,
on a funded or unfunded basis, or otherwise), medical or life insurance plan
providing benefits to employees, retirees, or former employees or any of their
dependents, survivors, or beneficiaries, severance pay, termination, salary
continuation, or employee assistance plan.

(k)

Certain Employee Payments

.  The Company is not a party to any employment agreement which could result in
the payment to any current, former or future director or employee of the Company
of any money or other property or rights or accelerate or provide any other
rights or benefits to any such employee or director as a result of the
transactions contemplated by this Agreement, whether or not (i) such payment,
acceleration or provision would constitute a “parachute payment” (within the
meaning of Section 280G of the Code), or (ii) some other subsequent action or
event would be required to cause such payment, acceleration or provision to be
triggered.

(l)

Properties and Tangible Assets.

(i)

The Company has valid land use rights for all real property that is material to
its business and good, clear and marketable title to all the tangible properties
and tangible assets reflected in the latest balance sheet as being owned by the
Company or acquired after the date thereof which are, individually or in the
aggregate, material to the Company’s business (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens, encumbrances, claims, security
interest, options and restrictions of any nature whatsoever.  Any real property
and facilities held under lease by the Company is held by it under valid,
subsisting and enforceable leases of which the Company is in compliance, except
as could not, individually or in the aggregate, have or reasonably be expected
to result in a material adverse effect.

(ii)

The Company has good and marketable title to, or in the case of leased property,
a valid leasehold interest in, the office space, computers, equipment and other
material tangible assets which are material to its business.  Except as set
forth on Schedule 2.01(l), each such tangible asset is in all material respects
in good operating condition and repair (subject to normal wear and tear), is
suitable for the purposes for which it presently is used, and, except as to
leased assets, free and clear of any and all security interests.  The Company
does not have any knowledge of any dispute or claim made by any other person
concerning such right, title and interest in such tangible assets.

(m)

Intellectual Property

.

(i)

As used in this Agreement, “Intellectual Property” means all right, title and
interest in or relating to all intellectual property, whether protected, created
or arising under the laws of the United States or any other jurisdiction or
under any international convention, including, but not limited to the following:
(a) service marks, trademarks, trade names, trade dress, logos and corporate
names (and any derivations, modifications or adaptations thereof), Internet
domain names and Internet websites (and content thereof), together with the
goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (b)
patents and patent applications, including all continuations, divisionals,
continuations-in-part and provisionals and patents issuing thereon, and all
reissues, reexaminations, substitutions, renewals and extensions thereof
(collectively, “Patents”); (c) copyrights, works of authorship and moral rights,
and all registrations, applications, renewals, extensions and reversions thereof
(collectively, “Copyrights”); (d) confidential and proprietary information,
trade secrets and non-public discoveries, concepts, ideas, research and
development, technology, know-how, formulae, inventions (whether or not
patentable and whether or not reduced to practice), compositions, processes,
techniques, technical data and information, procedures, designs, drawings,
specifications, databases, customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Patents (collectively, “Trade Secrets”); and (e) Technology.  For
purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein.  Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

(ii)

Schedule 2.01(m) sets forth a list and description of the Intellectual Property
required for the Company to operate, or used or held for use by the Company, in
the operation of its business, including, but not limited to (a) all issued
Patents and pending Patent applications, registered Marks, pending applications
for registration of Marks, unregistered Marks, registered Copyrights of the
Company and the record owner, registration or application date, serial or
registration number, and jurisdiction of such registration or application of
each such item of Intellectual Property, (b) all Software developed by or for
the Company and (c) any Software not exclusively owned by the Company and
incorporated, embedded or bundled with any Software listed in clause (b) above
(except for commercially available software and so-called “shrink wrap” software
licensed to the Company on reasonable terms through commercial distributors or
in consumer retail stores for a license fee of no more than $10,000).

(iii)

The Company is the exclusive owner of or has a valid and enforceable right to
use all Intellectual Property listed for the Company in Schedule 2.01(m) (and
any other Intellectual Property required to be listed in Schedule 2.01(m)) as
the same are used, sold, licensed and otherwise commercially exploited by the
Company, free and clear of all liens, security interests, encumbrances or any
other obligations to others, and no such Intellectual Property has been
abandoned.  The Intellectual Property owned by the Company and the Intellectual
Property licensed to it pursuant to valid and enforceable written license
agreements include all of the Intellectual Property necessary and sufficient to
enable the Company to conduct its business in the manner in which such business
is currently being conducted.  The Intellectual Property owned by the Company
and its rights in and to such Intellectual Property are valid and enforceable.  

(iv)

The Company has not received, and is not aware of, any written or oral notice of
any reasonable basis for an allegation against the Company of any infringement,
misappropriation, or violation by the Company of any rights of any third party
with respect to any Intellectual Property, and the Company is not aware of any
reasonable basis for any claim challenging the ownership, use, validity or
enforceability of any Intellectual Property owned, used or held for use by the
Company.  The Company does not have any knowledge (a) of any third-party use of
any Intellectual Property owned by or exclusively licensed to the Company, (b)
that any third-party has a right to use any such Intellectual Property, or (c)
that any third party is infringing, misappropriating, or otherwise violating (or
has infringed, misappropriated or violated) any such Intellectual Property.

(v)

The Company has not infringed, misappropriated or otherwise violated any
Intellectual Property rights of any third parties, and the Company is not aware
of any infringement, misappropriation or violation of any third party rights
which will occur as a result of the continued operation of the Company as
presently operated and/or the consummation of the transaction contemplated by
this Agreement.

(vi)

The Company has taken adequate security measures to protect the confidentiality
and value of its Trade Secrets (and any confidential information owned by a
third party to whom the Company has a confidentiality obligation).

(vii)

The consummation of the transactions contemplated by this Agreement will not
adversely affect the right of the Company to own or use any Intellectual
Property owned, used or held for use by it.

(viii)

All necessary registration, maintenance, renewal and other relevant filing fees
in connection with any of the Intellectual Property owned by the Company and
listed (or required to be listed) on Schedule 2.01(m) have been timely paid and
all necessary registrations, documents, certificates and other relevant filings
in connection with such Intellectual Property have been timely filed with the
relevant governmental authorities in the United States or foreign jurisdictions,
as the case may be, for the purpose of maintaining such Intellectual Property
and all issuances, registrations and applications therefor.  There are no
annuities, payments, fees, responses to office actions or other filings
necessary to be made and having a due date with respect to any such Intellectual
Property within ninety (90) days after the date of this Agreement.

(n)

Undisclosed Liabilities

.  The Company has no liabilities or obligations of any nature (whether fixed or
unfixed, secured or unsecured, known or unknown and whether absolute, accrued,
contingent, or otherwise) except for liabilities or obligations reflected or
reserved against in the Company Financial Statements incurred in the ordinary
course of business or such liabilities or obligations disclosed in Schedule
2.01(g).

(o)

Board Recommendation

.  The Board of Directors of the Company has unanimously determined that the
terms of the Exchange are fair to and in the best interests of the Selling
Shareholders of the Company and recommended that the Selling Shareholders
approve the Exchange.

(p)

Ownership of Stock

.  The Selling Shareholders own all of the issued and outstanding shares of
capital stock of the Company, free and clear of all liens, claims, rights,
charges, encumbrances, and security interests of whatsoever nature or type.

(q)

Material Agreements.

(i)

Schedule 2.01(q) lists the following contracts and other agreements (“Material
Agreements”) to which either the Company or the Selling Shareholders are a
party: (a) any agreement (or group of related agreements) for the lease of real
or personal property, including capital leases, to or from any person providing
for annual lease payments in excess of $25,000 (b) any licensing agreement, or
any agreement forming a partnership, strategic alliances, profit sharing or
joint venture; (c) any agreement (or group of related agreements) under which it
has created, incurred, assumed, or guaranteed any indebtedness for borrowed
money in excess of $25,000, or under which a security interest has been imposed
on any of its assets, tangible or intangible; (d) any profit sharing, stock
option, stock purchase, stock appreciation, deferred compensation, severance, or
other material plan or arrangement for the benefit of its current or former
officers and managers or any of the Company’s employees; (e) any employment or
independent contractor agreement providing annual compensation in excess of
$25,000 or providing post-termination or severance payments or benefits or that
cannot be cancelled without more than 30 days’ notice; (f) any agreement with
any current or former officer, director, shareholder or affiliate of the
Company; (g) any agreements relating to the acquisition (by merger, purchase of
stock or assets or otherwise) by the Company of any operating business or
material assets or the capital stock of any other person; (h) any agreements for
the sale of any of the assets of the Company, other than in the ordinary course
of business; (i) any outstanding agreements of guaranty, surety or
indemnification, direct or indirect, by the Company; (j) any royalty agreements,
licenses or other agreements relating to Intellectual Property (excluding
licenses pertaining to “off-the-shelf” commercially available software used
pursuant to shrink-wrap or click-through license agreements on reasonable terms
for a license fee of no more than $10,000); and (k) any other agreement under
which the consequences of a default or termination could reasonably be expected
to have a material adverse effect on the Company.     

(ii)

The Company has made available to Pubco either an original or a correct and
complete copy of each written Material Agreement.  Except as set forth on
Schedule 2.01(q), with respect to each Material Agreement to which the Company
or the Selling Shareholders are a party thereto:  (a) the agreement is the
legal, valid, binding, enforceable obligation of the Company or any of the
Selling Shareholders and is in full force and effect in all material respects,
subject to bankruptcy and equitable remedies exceptions; (b)(X) neither the
Company nor the Selling Shareholders party thereto is in material breach or
default thereof, (Y) no event has occurred which, with notice or lapse of time,
would constitute a material breach or default of, or permit termination,
modification, or acceleration under, the Material Agreement; or (Z) the Company
has not received any notice or has any knowledge that any other party is, in
default in any respect under any Material Agreement; and (c) neither the Company
nor the Selling Shareholders have repudiated any material provision of the
agreement.

(r)

Material Contract Defaults

.  The Company is not, or has not, received any notice or has any knowledge that
any other party is, in default in any respect under any Company Material
Contract; and there has not occurred any event that with the lapse of time or
the giving of notice or both would constitute such a material default.  For
purposes of this Agreement, a “Company Material Contract” means any contract,
agreement or commitment that is effective as of the Closing Date to which the
Company or the Selling Shareholders are a party (i) with expected receipts or
expenditures in excess of $25,000, (ii) requiring the Company or the Selling
Shareholders to indemnify any person, (iii) granting exclusive rights to any
party, (iv) evidencing indebtedness for borrowed or loaned money in excess of
$25,000 or more, including guarantees of such indebtedness, or (v) which, if
breached by the Company or the Selling Shareholders in such a manner would (A)
permit any other party to cancel or terminate the same (with or without notice
of passage of time) or (B) provide a basis for any other party to claim money
damages (either individually or in the aggregate with all other such claims
under that contract) from the Company or the Selling Shareholders or (C) give
rise to a right of acceleration of any material obligation or loss of any
material benefit under any such contract, agreement or commitment.

(s)

Tax Returns and Tax Payments.

(i)

The Company has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed by it (taking into account all applicable
extensions).  All such Tax Returns are true, correct and complete in all
respects.  All Taxes due and owing by the Company have been paid (whether or not
shown on any Tax Return and whether or not any Tax Return was required).  The
unpaid Taxes of the Company did not, as of the Company Balance Sheet Date,
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Company Financial Statements (rather than in any notes
thereto).  Since the Balance Sheet Date, the Company has not incurred any
liability for Taxes outside the ordinary course of business consistent with past
custom and practice.  As of the Closing Date, the unpaid Taxes of the Company
will not exceed the reserve for Tax liability (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the books and records of the Company.

(ii)

No material claim for unpaid Taxes has been made or become a lien against the
property of the Company or is being asserted against the Company, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted to the Company and is currently in effect.  

(iii)

As used herein, “Taxes” shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign.  As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.

(t)

Environmental Matters

.  The Company is in compliance with all Environmental Laws in all material
respects.  The Company holds all permits and authorizations required under
applicable Environmental Laws, unless the failure to hold such permits and
authorizations would not have a material adverse effect on the Company, and is
compliance with all terms, conditions and provisions of all such permits and
authorizations in all material respects.  No releases of Hazardous Materials
have occurred at, from, in, to, on or under any real property currently or
formerly owned, operated or leased by the Company or any predecessor thereof and
no Hazardous Materials are present in, on, about or migrating to or from any
such property which could result in any liability to the Company.  The Company
has not transported or arranged for the treatment, storage, handling, disposal,
or transportation of any Hazardous Material to any off-site location which could
result in any liability to the Company.  The Company has no liability, absolute
or contingent, under any Environmental Law that if enforced or collected would
have a material adverse effect on the Company.   “Environmental Laws” means all
applicable foreign, federal, state and local statutes, rules, regulations,
ordinances, orders, decrees and common law relating in any manner to
contamination, pollution or protection of human health or the environment, and
similar state laws.  “Hazardous Material” means any toxic, radioactive,
corrosive or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, or any substance having any
constituent elements displaying any of the foregoing characteristics, which in
any event is regulated under any Environmental Law.

(u)

Accounts Receivable

.  All of the accounts receivable of the Company that are reflected in the
Company Financial Statements or the accounting records of the Company as of the
Closing Date (collectively, the “Company Accounts Receivable”) represent or will
represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
ordinary course of business and for which adequate reserves have been
established.  The Company Accounts Receivable are fully collectible to the
extent not reserved for on the balance sheet on which they are shown.

(v)

Service Liability.  Except as set forth on Schedule 2.01(v), the Company (i)
does not have any liability to any customer or client for any service provided
by the Company prior to the date hereof, and (ii) does not have any material
liability arising out of any services provided, and to the Company’s knowledge,
no claims are pending with respect to any services provided, by or on behalf of
the Company.

(w)

Broker-Dealer Matters.

(i)

The Company is duly registered, licensed or qualified as a broker-dealer under,
and in compliance with, the applicable laws, rules and regulations of all
jurisdictions in which it is required to be so registered, licensed or qualified
and each such registration, license or qualification is in full force and
effect, except for any non-compliance as would not, individually or in the
aggregate, have a material adverse effect with respect to the Company. There is
no action or proceeding pending or, to the Company’s knowledge, threatened that
would reasonably be expected to lead to the revocation, amendment, failure to
renew, limitation, suspension or restriction of any such registrations, licenses
and qualifications, except as would not, individually or in the aggregate, have
a material adverse effect with respect to the Company.

(ii)

The Company has made available to Pubco true, correct and complete copies as in
effect as of the date hereof of (i) policies of the Company reasonably designed
to avoid corruption, bribery, money laundering, political contributions or
unlawful payments or gifts to government officials, (ii) personal securities
trading policies of the Company, and (iii) codes of conduct and ethics of the
Company.

(iii)

Except as set forth on Schedule 2.01(w), the conduct of the business of the
Company, as presently conducted and as conducted at all times prior to the date
hereof, does not require the Company or any of its officers or employees to be
registered as an investment or investment adviser representative or agent under
the laws, rules and regulations of any Governmental Entity.

(x)

Compliance With Anti-Corruption Laws. Neither the Company nor to the knowledge
of the Company, any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any applicable U.S. laws; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(y)

OFAC. Neither the Company, nor to the knowledge of the Company, any director,
officer, agent, employee, affiliate or person acting on behalf of the Company,
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

(z)

Money Laundering Laws. The operations of the Company are and have been conducted
at all times in compliance with all applicable financial record keeping and
reporting requirements, anti-terrorist financing legislation and money
laundering statutes of all applicable jurisdictions and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
Governmental Entity (collectively, “Money Laundering Laws”), and no action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Company with respect to Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.

(aa)

Full Disclosure.  All of the representations and warranties made by the Company
in this Agreement, and all statements set forth in the certificates delivered by
the Company at the Closing pursuant to this Agreement, are true, correct and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading.  The copies of all documents furnished by the
Company pursuant to the terms of this Agreement are complete and accurate copies
of the original documents.  The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
Pubco or its representatives by or on behalf of any of the Company or its
affiliates in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

2.2

Representations and Warranties of Pubco

.  Except as set forth in the disclosure schedule delivered by Pubco to the
Company at the time of execution of this Agreement (the “Pubco Disclosure
Schedule”), Pubco represents and warrants to the Company and the Selling
Shareholders as follows:

(a)

Organization, Standing and Corporate Power

.  Pubco is duly organized, validly existing and in good standing under the laws
of the State of Nevada and has the requisite corporate power and authority and
all government licenses, authorizations, permits, consents and approvals
required to own, lease and operate its properties and carry on its business as
now being conducted.  Pubco is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect with respect to Pubco.  Shares of common stock of Pubco, par value $0.001
(“Pubco Common Stock”), are quoted on the OTC Bulletin Board under the symbol
“CLRV.”  

(b)

Subsidiaries

.  Pubco does not own directly or indirectly, any equity or other ownership
interest in any company, corporation, partnership, joint venture or otherwise.

(c)

Capital Structure of Pubco

.  As of the date of this Agreement, the authorized capital stock of Pubco
consists of 410,000,000 shares of Pubco Common Stock, $0.001 par value, of which
approximately 289,975,000 shares of Pubco Common Stock are issued and
outstanding and no shares of Pubco Common Stock are issuable upon the exercise
of warrants, convertible notes, options or otherwise except as set forth in the
Pubco SEC Documents (as defined herein).  Except as set forth above, no shares
of capital stock or other equity securities of Pubco are issued, reserved for
issuance or outstanding.  All shares which may be issued pursuant to this
Agreement will be, when issued, duly authorized, validly issued, fully paid and
nonassessable, not subject to preemptive rights, and issued in compliance with
all applicable state and federal laws concerning the issuance of securities.

(d)

Corporate Authority; Noncontravention

.  Pubco has all requisite corporate and other power and authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement.  The execution and delivery of this Agreement by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been (or at
Closing will have been) duly authorized by all necessary corporate action on the
part of Pubco.  This Agreement has been duly executed and when delivered by
Pubco shall constitute a valid and binding obligation of Pubco, enforceable
against Pubco in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
 The execution and delivery of this Agreement do not, and the consummation of
the transactions contemplated by this Agreement and compliance with the
provisions hereof will not, conflict with, or result in any breach or violation
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of or “put” right
with respect to any obligation or to loss of a material benefit under, or result
in the creation of any lien upon any of the properties or assets of Pubco under,
(i) its articles of incorporation, bylaws, or other charter documents of Pubco
(ii) any loan or credit agreement, note, bond, mortgage, indenture, lease or
other agreement, instrument, permit, concession, franchise or license applicable
to Pubco, its properties or assets, or (iii) subject to the governmental filings
and other matters referred to in the following sentence, any judgment, order,
decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to Pubco, its properties or assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, breaches, violations, defaults,
rights, losses or liens that individually or in the aggregate could not have a
material adverse effect with respect to Pubco or could not prevent, hinder or
materially delay the ability of Pubco to consummate the transactions
contemplated by this Agreement.

(e)

Government Authorization

.  No consent, approval, order or authorization of, or registration, declaration
or filing with, or notice to, any Governmental Entity, is required by or with
respect to Pubco in connection with the execution and delivery of this Agreement
by Pubco, or the consummation by Pubco of the transactions contemplated hereby,
except, with respect to this Agreement, any filings under the Nevada Statutes,
the Securities Act or the Exchange Act.

(f)

Financial Statements

.  The financial statements of Pubco included in the reports, schedules, forms,
statements and other documents filed by Pubco with the Securities and Exchange
Commission (“SEC”) (collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, the “Pubco
SEC Documents”), comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with U.S. generally accepted
accounting principles (except, in the case of unaudited quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the financial position of Pubco as of the dates thereof and the results
of operations and changes in cash flows for the periods then ended (subject, in
the case of unaudited quarterly statements, to normal year-end audit adjustments
as determined by Pubco’s independent accountants).  Except as set forth in the
Pubco SEC Documents, at the date of the most recent audited financial statements
of Pubco included in the Pubco SEC Documents, Pubco has not incurred any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) which, individually or in the aggregate, could reasonably be
expected to have a material adverse effect with respect to Pubco.

(g)

Absence of Certain Changes or Events

.  Except as disclosed in the Pubco SEC Documents or as set forth on Schedule
2.02(g), since the date of the most recent financial statements included in the
Pubco SEC Documents, Pubco has conducted its business only in the ordinary
course consistent with past practice in light of its current business
circumstances, and there is not and has not been any:

(i)

material adverse change with respect to Pubco;

(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 3.01 without prior consent of the
Company;

(iii)

condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of Pubco to consummate the transactions
contemplated by this Agreement;

(iv)

incurrence, assumption or guarantee by Pubco of any indebtedness for borrowed
money other than in the ordinary course and in amounts and on terms consistent
with past practices or as disclosed to the Company in writing;

(v)

creation or other incurrence by Pubco of any lien on any asset other than in the
ordinary course consistent with past practices;

(vi)

transaction or commitment made, or any contract or agreement entered into, by
Pubco relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by Pubco of any contract or
other right, in either case, material to Pubco, other than transactions and
commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;

(vii)

labor dispute, other than routine, individual grievances, or, to the knowledge
of Pubco, any activity or proceeding by a labor union or representative thereof
to organize any employees of Pubco or any lockouts, strikes, slowdowns, work
stoppages or threats by or with respect to such employees;

(viii)

payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;

(ix)

write-offs or write-downs of any assets of Pubco;

(x)

creation, termination or amendment of, or waiver of any right under, any
material contract of Pubco;

(xi)

damage, destruction or loss having, or reasonably expected to have, a material
adverse effect on Pubco;

(xii)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to Pubco; or

(xiii)

agreement or commitment to do any of the foregoing.

(h)

Certain Fees

.  No brokerage or finder’s fees or commissions are or will be payable by Pubco
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by this Agreement.

(i)

Litigation; Labor Matters; Compliance with Laws

.

(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of Pubco, threatened against or affecting Pubco or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to Pubco or prevent, hinder or materially delay the ability of Pubco to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against Pubco having, or which, insofar as reasonably
could be foreseen by Pubco, in the future could have, any such effect.

(ii)

Pubco is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Pubco.

(iii)

The conduct of the business of Pubco complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.

(j)

Benefit Plans

.  Pubco is not a party to any Benefit Plan under which Pubco currently has an
obligation to provide benefits to any current or former employee, officer or
director of Pubco.

(k)

Certain Employee Payments

.  Pubco is not a party to any employment agreement which could result in the
payment to any current, former or future director or employee of Pubco of any
money or other property or rights or accelerate or provide any other rights or
benefits to any such employee or director as a result of the transactions
contemplated by this Agreement, whether or not (i) such payment, acceleration or
provision would constitute a “parachute payment” (within the meaning of Section
280G of the Code), or (ii) some other subsequent action or event would be
required to cause such payment, acceleration or provision to be triggered.

(l)

Material Contract Defaults

.  Pubco is not, or has not, received any notice or has any knowledge that any
other party is, in default in any respect under any Pubco Material Contract; and
there has not occurred any event that with the lapse of time or the giving of
notice or both would constitute such a material default.  For purposes of this
Agreement, a “Pubco Material Contract” means any contract, agreement or
commitment that is effective as of the Closing Date to which Pubco is a party
(i) with expected receipts or expenditures in excess of $25,000, (ii) requiring
Pubco to indemnify any person, (iii) granting exclusive rights to any party,
(iv) evidencing indebtedness for borrowed or loaned money in excess of $25,000
or more, including guarantees of such indebtedness, or (v) which, if breached by
Pubco in such a manner would (A) permit any other party to cancel or terminate
the same (with or without notice of passage of time) or (B) provide a basis for
any other party to claim money damages (either individually or in the aggregate
with all other such claims under that contract) from Pubco or (C) give rise to a
right of acceleration of any material obligation or loss of any material benefit
under any such contract, agreement or commitment.

(m)

Properties

.  Pubco has valid land use rights for all real property that is material to its
business and good, clear and marketable title to all the tangible properties and
tangible assets reflected in the latest balance sheet as being owned by Pubco or
acquired after the date thereof which are, individually or in the aggregate,
material to Pubco’s business (except properties sold or otherwise disposed of
since the date thereof in the ordinary course of business), free and clear of
all material liens, encumbrances, claims, security interest, options and
restrictions of any nature whatsoever.  Any real property and facilities held
under lease by Pubco are held by them under valid, subsisting and enforceable
leases of which Pubco is in compliance, except as could not, individually or in
the aggregate, have or reasonably be expected to result in a material adverse
effect.

(n)

Intellectual Property

.  Pubco owns or has valid rights to use the Trademarks, trade names, domain
names, copyrights, patents, logos, licenses and computer software programs
(including, without limitation, the source codes thereto) that are necessary for
the conduct of its business as now being conducted.  All of Pubco’s licenses to
use Software programs are current and have been paid for the appropriate number
of users.  To the knowledge of Pubco, none of Pubco’s Intellectual Property or
Pubco License Agreements infringe upon the rights of any third party that may
give rise to a cause of action or claim against Pubco or its successors. The
term “Pubco License Agreements” means any license agreements granting any right
to use or practice any rights under any Intellectual Property (except for such
agreements for off-the-shelf products that are generally available for less than
$10,000), and any written settlements relating to any Intellectual Property, to
which the Company is a party or otherwise bound

(o)

Board Determination

.  The Board of Directors of Pubco has unanimously determined that the terms of
the Exchange are fair to and in the best interests of Pubco and its
shareholders.

(p)

Undisclosed Liabilities

.  Pubco has no liabilities or obligations of any nature (whether fixed or
unfixed, secured or unsecured, known or unknown and whether absolute, accrued,
contingent, or otherwise) except for liabilities or obligations reflected or
reserved against in the Pubco SEC Documents incurred in the ordinary course of
business.

(q)

Compliance With Anti-Corruption Laws. Neither Pubco nor to the knowledge of
Pubco, any director, officer, agent, employee or other person acting on behalf
of Pubco has, in the course of its actions for, or on behalf of, Pubco (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
applicable U.S. laws; or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

(r)

OFAC. Neither Pubco, nor to the knowledge of Pubco, any director, officer,
agent, employee, affiliate or person acting on behalf of Pubco, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department.

(s)

Money Laundering Laws. The operations of Pubco are and have been conducted at
all times in compliance with all Money Laundering Laws, and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Pubco with respect to Money Laundering Laws is pending
or, to the best knowledge of Pubco, threatened.

(t)

Full Disclosure

(u)

.  All of the representations and warranties made by Pubco in this Agreement,
and all statements set forth in the certificates delivered by Pubco at the
Closing pursuant to this Agreement, are true, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading.  The copies of all documents furnished by Pubco pursuant to
the terms of this Agreement are complete and accurate copies of the original
documents.  The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to the Company or
its representatives by or on behalf of Pubco and the Pubco Stockholders in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

2.3

Representations and Warranties of Selling Shareholders

.  The Selling Shareholders jointly and severally represent and warrant to Pubco
as follows:

(a)

Ownership of the Shares

.  The Selling Shareholders own all of the Shares, free and clear of all liens,
claims, rights, charges, encumbrances, and security interests of whatsoever
nature or type.

(b)

Power of Selling Shareholders to Execute Agreement

.  The Selling Shareholders have the full right, power, and authority to
execute, deliver, and perform this Agreement, and this Agreement is the legal
binding obligation of the Selling Shareholders and is enforceable against the
Selling Shareholders in accordance with its terms, except that (i) such
enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium, or other similar laws now or hereafter in effect relating to
creditors’ rights, and (ii) the remedy of specific performance and injunctive
and other forms of equitable relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefore may be
brought.

(c)

Agreement Not in Breach of Other Instruments Affecting Selling Shareholders

(d)

.  The execution and delivery of this Agreement, the consummation of the
transactions hereby contemplated, and the fulfillment of the terms hereof will
not result in the breach of any term or provisions of, or constitute a default
under, or conflict with, or cause the acceleration of any obligation under any
agreement or other instrument of any description to which the Selling
Shareholders are a party or by which the Selling Shareholders are bound, or any
judgment, decree, order, or award of any court, governmental body, or arbitrator
or any applicable law, rule, or regulation.

(e)

Accuracy of Statements

.  Neither this Agreement nor any statement, list, certificate, or any other
agreement executed in connection with this Agreement or other information
furnished or to be furnished by the Selling Shareholders to Pubco in connection
with this Agreement or any of the transactions contemplated hereby contains or
will contain an untrue statement of a material fact or omits or will omit to
state a material fact necessary to make the statements contained herein or
therein, in light of circumstances in which they are made, not misleading.

ARTICLE III
COVENANTS RELATING TO  CONDUCT OF BUSINESS PRIOR TO EXCHANGE

3.1

Conduct of the Company and Pubco

.  From the date of this Agreement and until the Effective Time, or until the
prior termination of this Agreement, the Company and Pubco shall not, unless
mutually agreed to in writing:

(a)

engage in any transaction, except in the normal and ordinary course of business,
or create or suffer to exist any lien or other encumbrance upon any of their
respective assets or which will not be discharged in full prior to the Effective
Time;

(b)

sell, assign or otherwise transfer any of their assets, or cancel or compromise
any debts or claims relating to their assets, other than for fair value, in the
ordinary course of business, and consistent with past practice;

(c)

fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;

(d)

except for matters related to complaints by former employees related to wages,
suffer or permit any material adverse change to occur with respect to the
Company and Pubco or their business or assets; or

(e)

make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.

ARTICLE IV
ADDITIONAL AGREEMENTS

4.1

Access to Information; Confidentiality

.

(a)

The Company shall, and shall cause its officers, employees, counsel, financial
advisors and other representatives to, afford to Pubco and its representatives
reasonable access during normal business hours during the period prior to the
Effective Time to its properties, books, contracts, commitments, personnel and
records and, during such period, the Company shall, and shall cause its
officers, employees and representatives to, furnish promptly to Pubco all
information concerning its business, properties, financial condition, operations
and personnel as such other party may from time to time reasonably request.  For
the purposes of determining the accuracy of the representations and warranties
of Pubco set forth herein and compliance by Pubco of its obligations hereunder,
during the period prior to the Effective Time, Pubco shall provide the Company
and its representatives with reasonable access during normal business hours to
its properties, books, contracts, commitments, personnel and records as may be
necessary to enable the Company to confirm the accuracy of the representations
and warranties of Pubco set forth herein and compliance by Pubco of its
obligations hereunder, and, during such period, Pubco shall, and shall cause its
officers, employees and representatives to, furnish promptly to the Company upon
its request (i) a copy of each report, schedule, registration statement and
other document filed by it during such period pursuant to the requirements of
federal or state securities laws and (ii) all other information concerning its
business, properties, financial condition, operations and personnel as such
other party may from time to time reasonably request.  Except as required by
law, each of the Company and Pubco will hold, and will cause its respective
directors, officers, employees, accountants, counsel, financial advisors and
other representatives and affiliates to hold, any nonpublic information in
confidence.

(b)

No investigation pursuant to this Section 4.01 shall affect any representations
or warranties of the parties herein or the conditions to the obligations of the
parties hereto.

4.2

Best Efforts

.  Upon the terms and subject to the conditions set forth in this Agreement,
each of the parties agrees to use its best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
Exchange and the other transactions contemplated by this Agreement.  Pubco and
the Company shall mutually cooperate in order to facilitate the achievement of
the benefits reasonably anticipated from the Exchange.

4.3

Public Announcements

.  Pubco, on the one hand, and the Company, on the other hand, will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or court process.  The parties agree that the
initial press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof.

4.4

Expenses

. All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.

4.5

No Solicitation

.  Except as previously agreed to in writing by the other party, neither the
Company nor Pubco shall authorize or permit any of its officers, directors,
agents, representatives, or advisors to (a) solicit, initiate or encourage or
take any action to facilitate the submission of inquiries, proposals or offers
from any person relating to any matter concerning any exchange, merger,
consolidation, business combination, recapitalization or similar transaction
involving the Company or Pubco, respectively, other than the transaction
contemplated by this Agreement or any other transaction the consummation of
which would or could reasonably be expected to impede, interfere with, prevent
or delay the Exchange or which would or could be expected to dilute the benefits
to either the Company or Pubco of the transactions contemplated hereby.  The
Company or Pubco will immediately cease and cause to be terminated any existing
activities, discussions and negotiations with any parties conducted heretofore
with respect to any of the foregoing.

4.6

Post-Closing Delivery of the Exchange Shares Certificates

.  Within three (3) business days of the Closing Date, Pubco shall have taken
all action necessary to have the Escrow Shares certificates delivered to the
Escrow Agent (as defined in the Escrow Agreement).

4.7

Financing.  Pubco has reserved shares for and shall complete a financing of not
less than $750,000 within one hundred eighty (180) days after the Closing Date.
 

4.8

Stock Split.  On or before the Closing Date, Pubco shall conduct a 1-for-4
reverse split of all of its authorized, issued and outstanding shares of common
stock..  

ARTICLE V
CONDITIONS PRECEDENT

5.1

Conditions to Each Party’s Obligation to Effect the Exchange

.  The obligation of each party to effect the Exchange and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:

(a)

No Restraints

.  No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the Exchange shall have been issued by any
court of competent jurisdiction or any other Governmental Entity having
jurisdiction and shall remain in effect, and there shall not be any applicable
legal requirement enacted, adopted or deemed applicable to the Exchange that
makes consummation of the Exchange illegal.

(b)

Governmental Approvals

.  All authorizations, consents, orders, declarations or approvals of, or
filings with, or terminations or expirations of waiting periods imposed by, any
Governmental Entity having jurisdiction which the failure to obtain, make or
occur would have a material adverse effect on Pubco or the Company shall have
been obtained, made or occurred.

(c)

No Litigation

.  There shall not be pending or threatened any suit, action or proceeding
before any court, Governmental Entity or authority (i) pertaining to the
transactions contemplated by this Agreement or (ii) seeking to prohibit or limit
the ownership or operation by the Company, Pubco or any of its subsidiaries, or
to dispose of or hold separate any material portion of the business or assets of
the Company or Pubco.

(d)

Selling Shareholders Approval

.  The Selling Shareholders shall have adopted and approved this Agreement and
the Exchange in accordance with applicable law.

(e)

Completion of Company Audit.  Parent shall have received from the Company the
Company Financial Statements, proforma financial statements and any other
financial statements required to be included in a Current Report on Form 8-K
required to be filed by the Company with the Securities Exchange Commission in
accordance with the rules and regulations of the Exchange Act.

5.2

Conditions Precedent to Obligations of Pubco

.  The obligation of Pubco to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

(a)

Representations, Warranties and Covenants

.  The representations and warranties of the Company and the Selling
Shareholders in this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing Date, and (ii) the Company
and the Selling Shareholders shall each have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by each of them prior to
the Effective Time.

(b)

Consents

.  Pubco shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

(c)

Officer’s Certificate of the Company

.  Pubco shall have received a certificate executed on behalf of the Company by
an executive officer of the Company confirming that the conditions set forth in
Sections 5.02(a) and 5.02(d) have been satisfied.

(d)

No Material Adverse Change

.  There shall not have occurred any change in the business, condition
(financial or otherwise), results of operations or assets (including intangible
assets) and properties of the Company that, individually or in the aggregate,
could reasonably be expected to have a material adverse effect on the Company.

(e)

Selling Shareholder Representation Letter

.  The Selling Shareholders shall have executed and delivered to Pubco a
shareholder representation letter in substantially the form attached hereto as
Exhibit B, and Pubco shall be reasonably satisfied that the issuance of Pubco
Common Stock pursuant to the Exchange is exempt from the registration
requirements of the Securities Act.

(f)

Delivery of the Share Certificate

.  The Company shall have delivered the Share Certificate to Pubco on the
Closing Date.

(g)

Secretary’s Certificate of the Company

.  Pubco shall have received a certificate, dated as of the Closing Date, from
the Secretary of the Company, certifying (i) as to the incumbency and signatures
of the officers of the Company, who shall execute this Agreement and documents
at the Closing and (ii) that attached thereto is a true and complete copy of (A)
the articles or certificate of incorporation of the Company and all amendments
thereto, (B) the bylaws of the Company and all amendments thereto, and (C)
resolutions of the Board of Directors of the Company and its shareholders
authorizing the execution, delivery and performance of this Agreement by the
Company.

(h)

Escrow Agreement

(i)

.  Pubco, the Selling Shareholders and the Escrow Agent (as defined in the
Escrow Agreement) shall have executed and delivered the Escrow Agreement in the
form attached hereto as Exhibit C.

(j)

Due Diligence Investigation

.  Pubco shall be reasonably satisfied with the results of its due diligence
investigation of the Company in its sole and absolute discretion.

5.3

Conditions Precedent to Obligation of the Company

.  The obligation of the Company to effect the Exchange and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:

(a)

Representations, Warranties and Covenants

.  The representations and warranties of Pubco in this Agreement shall be true
and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality or
material adverse effect, which representations and warranties as so qualified
shall be true and correct in all respects) both when made and on and as of the
Closing Date, and (ii) Pubco shall have performed and complied in all material
respects with all covenants, obligations and conditions of this Agreement
required to be performed and complied with by it prior to the Effective Time.

(b)

Consents

.  The Company shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

(c)

Officer’s Certificate of Pubco

.  The Company shall have received a certificate executed on behalf of Pubco by
an executive officer of Pubco, confirming that the conditions set forth in
Sections 5.03(a) and 5.03(d) have been satisfied.

(d)

No Material Adverse Change

.  There shall not have occurred any change in the business, condition
(financial or otherwise), results of operations or assets (including intangible
assets) and properties of Pubco that, individually or in the aggregate, could
reasonably be expected to have a material adverse effect on Pubco.

(e)

Board Resolutions

.  The Company shall have received resolutions duly adopted by Pubco’s Board of
Directors approving the execution, delivery and performance of the Agreement and
the transactions contemplated by the Agreement.

ARTICLE VI
TERMINATION, AMENDMENT AND WAIVER

6.1

Termination

.  This Agreement may be terminated and abandoned at any time prior to the
Effective Time:

(a)

by mutual written consent of Pubco and the Company;

(b)

by either Pubco or the Company if any Governmental Entity shall have issued an
order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Exchange and such order, decree, ruling
or other action shall have become final and nonappealable;

(c)

by either Pubco or the Company if the Exchange shall not have been consummated
on or before September 30, 2013 (other than as a result of the failure of the
party seeking to terminate this Agreement to perform its obligations under this
Agreement required to be performed at or prior to the Effective Time);

(d)

by Pubco, if a material adverse change shall have occurred relative to the
Company (and not curable within thirty (30) days);

(e)

by the Company if a material adverse change shall have occurred relative to
Pubco (and not curable within thirty (30) days);

(f)

by Pubco, if the Company willfully fails to perform in any material respect any
of its material obligations under this Agreement; or

(g)

by the Company, if Pubco willfully fails to perform in any material respect any
of its obligations under this Agreement.

6.2

Effect of Termination

.  In the event of termination of this Agreement by either the Company or Pubco
as provided in Section 6.01, this Agreement shall forthwith become void and have
no effect, without any liability or obligation on the part of Pubco or the
Company, other than the provisions of the last sentence of Section 4.01(a) and
this Section 6.02.  Nothing contained in this Section shall relieve any party
for any breach of the representations, warranties, covenants or agreements set
forth in this Agreement.

6.3

Amendment

.  This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties upon approval by the party, if such party is an
individual, and upon approval of the Boards of Directors of each of the parties
that are corporate entities.

6.4

Extension; Waiver

.  Subject to Section 6.01(c), at any time prior to the Effective Time, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant to this Agreement, or (c) waive compliance with any of the
agreements or conditions contained in this Agreement.  Any agreement on the part
of a party to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party.  The failure of any
party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

6.5

Return of Documents

.  In the event of termination of this Agreement for any reason, Pubco and the
Company will return to the other party all of the other party’s documents, work
papers, and other materials (including copies) relating to the transactions
contemplated in this Agreement, whether obtained before or after execution of
this Agreement.  Pubco and the Company will not use any information so obtained
from the other party for any purpose and will take all reasonable steps to have
such other party’s information kept confidential.

ARTICLE VII
INDEMNIFICATION AND RELATED MATTERS

7.1

Survival of Representations and Warranties

.  The representations and warranties in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive until twelve (12) months
after the Effective Time (except for with respect to Taxes which shall survive
for the applicable statute of limitations plus 90 days, and covenants that by
their terms survive for a longer period).  

7.2

Indemnification

.

(a)

Pubco shall indemnify and hold the Selling Shareholders and the Company harmless
for, from and against any and all liabilities, obligations, damages, losses,
deficiencies, costs, penalties, interest and expenses (including, but not
limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) (collectively, “Losses”) to which Pubco may
become subject resulting from or arising out of any breach of a representation,
warranty or covenant made by Pubco as set forth herein.

(b)

The Company and the Selling Shareholders shall jointly indemnify and hold Pubco
and Pubco’s officers and directors (“Pubco’s Representatives”) harmless for,
from and against any and all Losses to which Pubco or Pubco’s Representatives
may become subject resulting from or arising out of (1) any breach of a
representation, warranty or covenant made by the Company or Selling Shareholders
as set forth herein; or (2) any and all liabilities arising out of or in
connection with: (A) any of the assets of the Company prior to the Closing; or
(B) the operations of the Company prior to the Closing.

7.3

Notice of Indemnification

.  Promptly after the receipt by any indemnified party (the “Indemnitee”) of
notice of the commencement of any action or proceeding against such Indemnitee,
such Indemnitee shall, if a claim with respect thereto is or may be made against
any indemnifying party (the “Indemnifying Party”) pursuant to this Article VII,
give such Indemnifying Party written notice of the commencement of such action
or proceeding and give such Indemnifying Party a copy of such claim and/or
process and all legal pleadings in connection therewith.  The failure to give
such notice shall not relieve any Indemnifying Party of any of its
indemnification obligations contained in this Article VII, except where, and
solely to the extent that, such failure actually and materially prejudices the
rights of such Indemnifying Party.  Such Indemnifying Party shall have, upon
request within thirty (30) days after receipt of such notice, but not in any
event after the settlement or compromise of such claim, the right to defend, at
its own expense and by its own counsel reasonably acceptable to the Indemnitee,
any such matter involving the asserted liability of the Indemnitee; provided,
however, that if the Indemnitee determines that there is a reasonable
probability that a claim may materially and adversely affect it, other than
solely as a result of money payments required to be reimbursed in full by such
Indemnifying Party under this Article VII or if a conflict of interest exists
between Indemnitee and the Indemnifying Party, the Indemnitee shall have the
right to defend, compromise or settle such claim or suit; and, provided,
further, that such settlement or compromise shall not, unless consented to in
writing by such Indemnifying Party, which shall not be unreasonably withheld, be
conclusive as to the liability of such Indemnifying Party to the Indemnitee.  In
any event, the Indemnitee, such Indemnifying Party and its counsel shall
cooperate in the defense against, or compromise of, any such asserted liability,
and in cases where the Indemnifying Party shall have assumed the defense, the
Indemnitee shall have the right to participate in the defense of such asserted
liability at the Indemnitee’s own expense.  In the event that such Indemnifying
Party shall decline to participate in or assume the defense of such action,
prior to paying or settling any claim against which such Indemnifying Party is,
or may be, obligated under this Article VII to indemnify an Indemnitee, the
Indemnitee shall first supply such Indemnifying Party with a copy of a final
court judgment or decree holding the Indemnitee liable on such claim or, failing
such judgment or decree, the terms and conditions of the settlement or
compromise of such claim.  An Indemnitee’s failure to supply such final court
judgment or decree or the terms and conditions of a settlement or compromise to
such Indemnifying Party shall not relieve such Indemnifying Party of any of its
indemnification obligations contained in this Article VII, except where, and
solely to the extent that, such failure actually and materially prejudices the
rights of such Indemnifying Party.  If the Indemnifying Party is defending the
claim as set forth above, the Indemnifying Party shall have the right to settle
the claim only with the consent of the Indemnitee.

ARTICLE VIII
GENERAL PROVISIONS

8.1

Notices

.  Any and all notices and other communications hereunder shall be in writing
and shall be deemed duly given to the party to whom the same is so delivered,
sent or mailed at addresses and contact information set forth below (or at such
other address for a party as shall be specified by like notice.)  Any and all
notices or other communications or deliveries required or permitted to be
provided hereunder shall be deemed given and effective on the earliest of: (a)
on the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day, (b) on the
next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by personal delivery, upon actual receipt
by the party to whom such notice is required to be given.

If to Pubco:

Claridge Ventures, Inc.
c/o Nevada Agency and Trust

50 West Liberty Street, Suite 880

Reno Nevada, 89501

Attention: President
Telephone No.:  (775) 322-0626







with a copy to:

Greenberg Traurig, LLP
Attention: Mark C. Lee, Esq.
1201 K Street, Suite 1100
Sacramento, California 95814
Telephone:  (916) 442-1111
Facsimile:  (916) 448-1709




If to the Company:


Indo Global Exchange PTE LTD.

10 Anson Road 10-11 International Plaza, Singapore

Phone: +62 812 17366699

Attn: President




All Notices to the Selling Shareholders shall be sent “care of” the Company.

8.2

Definitions

.  For purposes of this Agreement, and in addition to other terms defined
elsewhere in this Agreement, the following terms have the meaning assigned to
them below:

(a)

an “affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person;

(b)

“material adverse change” or “material adverse effect” means, when used in
connection with the Company or Pubco, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its subsidiaries taken as
a whole (after giving effect in the case of Pubco to the consummation of the
Exchange);

(c)

“ordinary course of business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency);

(d)

“person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity;  

(e)

“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) that is owned directly or indirectly
by such first person; and

(f)

“security interest” means any mortgage, pledge, lien, encumbrance, deed of
trust, lease, charge, right of first refusal, easement, servitude, proxy, voting
trust or agreement, transfer restriction under any shareholder or similar
agreement or any other security interest, other than (i) mechanic’s,
materialmen’s, and similar liens, (ii) statutory liens for taxes not yet due and
payable, (c) purchase money liens and liens securing rental payments under
capital lease arrangements, (iii) pledges or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance or other similar social security legislation; and (iv) encumbrances,
security deposits or reserves required by law or by any Governmental Entity.

8.3

Interpretation

.  When a reference is made in this Agreement to a Section, Exhibit or Schedule,
such reference shall be to a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

8.4

Entire Agreement; No Third-Party Beneficiaries

.  This Agreement and the other agreements referred to herein constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement.  This Agreement is not intended to confer upon any person other than
the parties any rights or remedies.

8.5

Governing Law

.  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

8.6

Assignment

.  Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the parties without the prior written consent of the other
parties.  Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.

8.7

Enforcement

.  The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of the United States located in the State of Nevada, this
being in addition to any other remedy to which they are entitled at law or in
equity.  In addition, each of the parties hereto (a) agrees that it will not
attempt to deny or defeat such personal jurisdiction or venue by motion or other
request for leave from any such court, and (b) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any state court other than such court.

8.8

Severability

.  Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.

8.9

Counterparts

.  This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same Agreement.
 This Agreement, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties.  No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

8.10

Attorneys Fees

.  In the event any suit or other legal proceeding is brought for the
enforcement of any of the provisions of this Agreement, the parties hereto agree
that the prevailing party or parties shall be entitled to recover from the other
party or parties upon final judgment on the merits reasonable attorneys’ fees,
including attorneys’ fees for any appeal, and costs incurred in bringing such
suit or proceeding.

8.11

Currency

.  All references to currency in this Agreement shall refer to the lawful
currency of the United States of America.

[Signature Page Follows]





1

SAC 442367366v2










IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

Pubco:

Claridge Ventures, Inc.

By:      /s/ John O’Shea____________________
             Name: John O’Shea

              Title: President

Company:

Indo Global Exchange PTE LTD.

By:      /s/ Eka Budi Saputra________________
            Name: Eka Budi Saputra

Title: _________________________________















SAC 442367366v2










COUNTERPART SIGNATURE PAGE

TO

STOCK EXCHANGE AGREEMENT




The undersigned does hereby agree to be bound by all of the terms and provisions
of the Stock Exchange Agreement, including all exhibits and schedules attached
thereto, dated July 17, 2013, by and among, Claridge Ventures, Inc., a Nevada
corporation (“Pubco”) on one hand, and Indo Global Exchange PTE LTD., a company
organized under the laws of Singapore (the “Company”) and each of the
shareholders of the Company (each a “Selling Shareholder” and collectively, the
“Selling Shareholders”), on the other hand.

 

  

Selling Shareholder:




    

By:


Print Name:


Company:




Title:

  











SAC 442367366v2










EXHIBIT A




DISTRIBUTION OF EXCHANGE SHARES TO SELLING SHAREHOLDERS

Name of Selling Shareholder

No. of Pubco Exchange Shares

Martin John Silitonga

3,671,083

                        Stewart D Hall




                        Craig Thrupp




                        George Sarros




                        Wahya Yasa                               




                        Eka Budi Saputra




                        Radcom Media                          




4,349,625

4,349,625

1,435,376

4,349,635

9,864,949

15,475,965

 

 

 

 











SAC 442367366v2










EXHIBIT B







FORM OF SHAREHOLDER REPRESENTATION LETTER

__________, 2013

Claridge Ventures, Inc.

Raya Satelit Indah

Surabaya, Indonesia JT 1-2

Shareholder Representation Letter

Ladies and Gentlemen:

Pursuant to a Stock Exchange Agreement (the “Agreement”) dated as of _________,
2013 (the “Agreement Date”), the undersigned (the “Shareholder”) expects to
receive from Claridge Ventures, Inc., a Nevada corporation (“Pubco”), shares of
Pubco Common Stock (the “Securities”) in consideration of the Shareholder’s
ownership of capital stock of Indo Global Exchange PRE LTD., a company organized
under the laws of Singapore (“Indo Global”), pursuant to a voluntary share
exchange transaction in accordance with the Nevada Revised Statutes (the
“Exchange”).  Capitalized terms used herein but not defined will have the
meanings ascribed to them in the Agreement.  The Shareholder whose signature
appears below, represents and warrants to Pubco that, as of the date first
written above and as of the Closing Date, the statements contained in this
Shareholder Representation Letter are, and will be, correct and complete:



1.

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER.



1.1.

“Accredited” Investor.  The Exchange pursuant to the Agreement, and the
distribution of the Securities to the Shareholder at the Closing, are intended
to be exempt from registration under the Securities Act of 1933, as amended (the
“Act”).  Unless the Shareholder checks the “no” box on the signature page hereof
indicating that the Shareholder is not an Accredited Investor, the Shareholder
represents and warrants that the Shareholder falls within one of the following
definitions of Accredited Investor:  

(Please initial the category that applies)

_______

(a)

The Shareholder is a natural person whose individual net worth, or joint net
worth with spouse, exceeds $1,000,000.

Explanation.  In calculating net worth, you include all of your assets (other
than your primary residence) whether liquid or illiquid, such as cash, stock,
securities, personal property and real estate based on the fair market value of
such property MINUS all debts and liabilities (other than a mortgage or other
debt secured by your primary residence). In the event that the amount of any
mortgage or other indebtedness secured by your primary residence exceeds the
fair market value of the residence, that excess liability should also be
deducted from your net worth.  Any mortgage or indebtedness secured by your
primary residence incurred within 60 days before the time of the sale of the
Securities offered hereunder, other than as a result of the acquisition of the
primary residence, shall also be deducted from your net worth.

_______

(b)

The Shareholder is a natural person who had an individual income in excess of
$200,000 in each of the last two years or joint income with spouse in excess of
$300,000 in each of those years and reasonably expects to reach the same income
level in the current year.

_______

(c)

The Shareholder is either a director or executive officer of Pubco.

_______

(d)

The Shareholder is a corporation or other entity with total assets in excess of
US$5,000,000, not formed for the specific purpose of acquiring the Securities.

_______

(e)

The Shareholder is an entity, all of the equity owners of which are as specified
in (a) or (b) above.

The Shareholder further certifies that: (i) the Shareholder has the capacity to
protect the Shareholder’s interests in this investment; (ii) the Shareholder is
able to bear the economic risks of this investment; and (iii) the amount of the
investment does not exceed 10% of the Shareholder’s net worth or joint net worth
with spouse.



1.2.

Regulation S; Non-U.S. Person Status.  For purposes of compliance with the
Regulation S exemption for the acquisition of the Securities by non-U.S.
Persons, the Shareholder makes the following representations, warranties and
covenants:

(a)

The Shareholder is a person or entity that is outside the United States and is
not a “US Person,” as such term is defined in Rule 902(k) of Regulation S.1

(b)

The Shareholder is not acquiring the Securities for the account or benefit of a
US Person.

(c)

The Shareholder has been independently advised as to the applicable holding
period imposed in respect of the Securities by securities legislation in the
jurisdiction in which it resides and confirms that no representation has been
made respecting the applicable holding periods for the Securities in such
jurisdiction and it is aware of the risks and other characteristics of the
Securities and of the fact that holders of Securities may not be able to resell
the Securities except in accordance with applicable securities legislation and
regulatory policy.

(d)

To the knowledge of the Shareholder, without having made any independent
investigation, neither Pubco or Indo Global nor any person acting for Pubco or
Indo Global, has conducted any “directed selling efforts” in the United States
as the term “directed selling efforts” is defined in Rule 902 of Regulation S,
which, in general, means any activity undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the marketing
in the United States for any of the Securities being offered. Such activity
includes, without limitation, the mailing of printed material to investors
residing in the United States, the holding of promotional seminars in the United
States, and the placement of advertisements with radio or television stations
broadcasting in the United States or in publications with a general circulation
in the United States, which discuss the offering of the Securities.  To the
knowledge of the Shareholder, the Securities were not offered to the Shareholder
through, and the Shareholder is not aware of, any form of general solicitation
or general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

(e)

The Shareholder will offer, sell or otherwise transfer the Securities, only (A)
pursuant to a registration statement that has been declared effective under the
Act, (B) pursuant to offers and sales that occur outside the United States
within the meaning of Regulation S in a transaction meeting the requirements of
Rule 904 (or other applicable Rule) under the Act, or (C) pursuant to another
available exemption from the registration requirements of the Act, subject to
Pubco’s right prior to any offer, sale or transfer pursuant to clauses (B) or
(C) to require the delivery of an opinion of counsel, certificates or other
information reasonably satisfactory to Pubco for the purpose of determining the
availability of an exemption.

(f)

The Shareholder will not engage in hedging transactions involving the Securities
unless such transactions are in compliance with the Act.

(g)

The Shareholder represents and warrants that the Shareholder is not a citizen of
the United States and is not, and has no present intention of becoming, a
resident of the United States (defined as being any natural person physically
present within the United States for at least 183 days in a 12-month consecutive
period or any entity who maintained an office in the United States at any time
during a 12-month consecutive period).  The Shareholder understands that Pubco
may rely upon the representations and warranty of this paragraph as a basis for
an exemption from registration of the Securities under the Act, and the
provisions of relevant state securities laws.

(h)

The Shareholder hereby represents that he, she or it has satisfied and fully
observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Securities, including (i)
the legal requirements of the Shareholder’s jurisdiction for the acquisition of
the Securities, (ii) any foreign exchange restrictions applicable to such
acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Securities; and
further, the Shareholder agrees to continue to comply with such laws as long as
he, she or it shall hold the Securities.



0.1.

Holding For Own Account.  The Shareholder is acquiring an interest in the
Securities for the Shareholder’s own account, for investment purposes only, and
not with a view toward the resale or distribution thereof within the meaning of
the Act, except pursuant to effective registrations or qualifications relating
thereto under the Act and applicable state securities or blue sky laws or
pursuant to an exemption therefrom.



0.2.

Unregistered Securities; Restrictions on Transfer.  The Shareholder  understands
that:  (a) the Securities have not been registered under the Act or the
securities laws of any state or other jurisdiction in reliance upon exemptions
from such registration requirements for non-public offerings; (b) the Securities
may not be sold, pledged or otherwise transferred except pursuant to effective
registrations or qualifications relating thereto under the Act and other
applicable securities laws or pursuant to an exemption therefrom; and
(c) neither Pubco or Indo Global are under any obligation to register or qualify
the Securities under the Act or any other applicable securities laws, or to take
any action to make any exemption from any such registration provisions
available.  The Shareholder understands that the Shareholder may not transfer
any Securities unless such Securities are registered under the Act or qualified
under applicable state securities laws or unless with respect to the Securities,
in the reasonable opinion of counsel to Pubco, exemptions from such registration
and qualification requirements are available.  Pubco may require an opinion to
such effect from counsel to the Shareholder reasonably satisfactory to Pubco.
 The Shareholder has also been advised that exemptions from registration and
qualification may not be available or may not permit the Shareholder to transfer
all or any of the Securities in the amounts or at the times proposed by the
Shareholder.



0.3.

Securities Law Restrictions.  The Shareholder will not sell, assign or transfer
any of the Securities received by the Shareholder in connection with the
Agreement except (a) pursuant to an effective registration statement under the
Act, (b) in conformity with the volume and other limitations of Securities and
Exchange Commission Rule (“SEC”) Rule 144 promulgated under the Act (“Rule
144”), or (c) in a transaction which, in the opinion of independent counsel to
the Shareholder delivered to Pubco and satisfactory to Pubco, is not required to
be registered under the Act.  Pubco shall not have any obligation to effect a
transfer of any Securities that is not in compliance with applicable federal and
state securities laws.



0.4.

Rule 144; Legends.  The Shareholder has been advised and acknowledges that Rule
144, which permits certain limited sales of unregistered securities, is not
presently available with respect to the Securities and, in any event, requires
that the Securities be held for a minimum of six months (and the sale thereof
may be subject to certain volume and other limitations under Rule 144), after
they have been purchased and paid for (within the meaning of Rule 144), before
they may be resold under Rule 144.  The Shareholder understands that Rule 144
may indefinitely apply to and restrict transfer of the Securities if the
Shareholder is an “affiliate” of Pubco and “current public information” about
Pubco (as defined in Rule 144) is not publicly available.  The Shareholder
further understands that, if applicable, sales under Rule 144 are not available
to the Shareholder during such time as Pubco remains a “shell company” (as
defined in Rule 405 promulgated under the 1933 Act).

Pubco may place any legend contemplated by the Agreement, one or more of the
legends below, or such other legends as it may reasonably deem appropriate, on
each certificate or instrument representing Securities:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES OR BLUE
SKY LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR IN A
TRANSACTION WHICH IS NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE ACT OR
ANY APPLICABLE SECURITIES OR BLUE SKY LAWS AND, IN THE CASE OF A TRANSACTION NOT
SUBJECT TO SUCH REGISTRATION REQUIREMENTS, UNLESS THE ISSUER HAS RECEIVED AN
OPINION OF COUNSEL TO THE HOLDER REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE ACT.



0.5.

Shareholder’s Business Experience.  The Shareholder has, alone or together
with the Shareholder’s representative, if any, such knowledge and experience in
financial and business matters so that the Shareholder is capable of evaluating
the relative merits and risks of the investment in the Securities that is
represented by the Agreement and the transactions contemplated thereby.  The
Shareholder has adequate means of providing for its, his or her current economic
needs and possible personal contingencies, has no need for liquidity in its, his
or her investment in Pubco and is able financially to bear the risks of such
investment.



0.6.

Availability of Information.  The Shareholder acknowledges that the Shareholder
has had access to all information regarding Pubco and its present and
prospective business, assets, liabilities and financial condition that the
Shareholder reasonably considers important in making the decision to acquire the
Securities pursuant to the Exchange, and that all documents, records and books
pertaining to the investment in Pubco resulting from the Agreement and requested
by the Shareholder or the Shareholder’s representative, if any, have been made
available or delivered to the Shareholder, to the extent that Pubco possesses
such information or can obtain such information without unreasonable efforts or
expense.



0.7.

Opportunity to Ask Questions.  The Shareholder or the Shareholder’s
representative, if any, has had an opportunity to discuss Pubco’s business,
management and financial affairs with Pubco’s management and to ask questions of
and receive answers from Pubco, or a person or persons acting on behalf of
Pubco, concerning the business of Pubco.  The Shareholder acknowledges that all
such questions, if any, have been answered to the Shareholder’s satisfaction.



0.8.

Shareholder Representation Letter.  The Shareholder has carefully read this
Shareholder Representation Letter and, to the extent the Shareholder believes
necessary, has discussed with the Shareholder’s counsel the representations,
warranties and agreements that the Shareholder makes herein and the applicable
limitations upon the Shareholder’s resale of the Securities.



0.9.

Pubco Information.  The Shareholder is also aware of and acknowledges the
following:

(a)

that no federal or state agency has made any finding or determination regarding
the fairness of this investment, or any recommendation or endorsement of the
Securities;

(b)

that neither the officers, directors, agents, affiliates or employees of Pubco
or Indo Global, nor any other person, has expressly or by implication, made any
representation or warranty to the Shareholder concerning Pubco or Indo Global;
and

(c)

that the past performance or experience of Pubco or Indo Global or their
respective officers, directors, agents or employees will not in any way indicate
or predict the results of the ownership of Securities or of Pubco’s activities.



0.10.

Stop Transfer Instructions; No Requirement to Transfer.  The Shareholder agrees
that, in order to ensure compliance with the restrictions referred to herein,
Pubco may issue appropriate “stop transfer” instructions to its transfer agent.
 Pubco shall not be required (a) to transfer or have transferred on its books
any Securities that have been sold or otherwise transferred in violation of any
of the provisions of this Shareholder Representation Letter or the Agreement or
(b) to treat as owner of such Securities or to accord the right to vote or pay
dividends to any shareholder  or other transferee to whom such Securities shall
have been so transferred in violation of any provision of this Shareholder
Representation Letter or the Agreement.



0.11.

No Public Solicitation.  The Shareholder represents that at no time was the
Shareholder presented with or solicited by any general mailing, leaflet, public
promotional meeting, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or general solicitation
in connection with the transactions contemplated by the Agreement.



0.12.

Principal Residence.  The address shown under the Shareholder’s signature on the
signature page hereof is the Shareholder’s principal residence.



0.13.

Indemnification.  The Shareholder will indemnify and hold harmless Pubco and
Indo Global and their respective officers, directors, managers and counsel, from
and against any and all damages, losses, liabilities or expenses (including all
legal fees and costs) directly or indirectly incurred, resulting or arising out
of the breach of any of the representations, warranties or covenants given or
made in this Shareholder Representation Letter.



0.14.

Authorization of Transaction.  The Shareholder has full power and authority to
execute and deliver this Shareholder Representation Letter and to perform the
Shareholder’s obligations hereunder.  



0.15.

Disposition of Securities.  The Shareholder is not a party to any option,
warrant, purchase right, or other contract or commitment that could require the
Shareholder to sell, transfer, or otherwise dispose of any of the Securities.

1.

STOCK EXCHANGE AGREEMENT.  The Shareholder agrees that the Securities will be
subject to and bound by, all of the provisions of the Agreement relating to the
Securities.

2.

ENTIRE AGREEMENT.  The Agreement and this Shareholder Representation Letter
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Shareholder Representation Letter, and supersede all
prior understandings and agreements, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof.

3.

COUNTERPARTS.  This Shareholder Representation Letter may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.

4.

EFFECT OF HEADINGS.  The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Shareholder
Representation Letter.

5.

GOVERNING LAW; CONSENT TO JURISDICTION.  This Shareholder Representation Letter
shall be governed by, and construed in accordance with, the internal laws of the
State of Nevada applicable to contracts executed in and to be performed by
residents of Nevada within that State.  

6.

NO TAX REPRESENTATIONS.  The Shareholder represents, warrants and acknowledges
that the Shareholder is not relying on Pubco or Indo Global for any tax advice
concerning the federal or state income or other tax consequences of the
transactions contemplated by the Agreement or the Shareholder’s receipt of the
Securities, and that the Shareholder has consulted such advisors as the
Shareholder deems necessary or appropriate to understand the tax consequences of
the investment represented by the Securities.

[Signature Page Follows]





SAC 442370594v1










SHAREHOLDER










Signature







Name (Please Type or Print)







Title (Please Type or Print) (if applicable)







Street Address







City, State, Zip Code







Country







Social Security Number
(or tax I.D. Number, if an entity)




Accredited Investor:




(Please Check One of the Following Boxes)




¨ Yes

¨ No


























SAC 442370625v1













EXHIBIT C







ESCROW AGREEMENT

 

This Escrow Agreement (this “Agreement”), dated effective as of
_________________, 2013, is entered into by and among Claridge Ventures, Inc., a
Nevada corporation (the “Company”), Greenberg Traurig, LLP, as escrow agent
(“Escrow Agent”) and each of the Selling Shareholders listed on the signature
pages hereto (the “Selling Shareholders”).

 

WHEREAS, in connection with the execution of this Agreement, the Company, Indo
Global Exchange PTE LTD., a company organized under the laws of Singapore (“Indo
Global”), and the Selling Shareholders have entered into a Stock Exchange
Agreement (the “Exchange Agreement”) pursuant to which the Selling Shareholders
exchanged all the outstanding shares of Indo Global for shares of common stock
in the Company (the “Exchange”);




WHEREAS, as an inducement to the Company to enter into the Exchange, the Selling
Shareholders agreed to have the Exchange Shares placed into escrow for the
benefit of the Company; and

 

WHEREAS, Escrow Agent has agreed to act as escrow agent pursuant to the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

 

1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Exchange Agreement will have the meanings given such terms in
the Exchange Agreement.

 

2. Appointment of Escrow Agent.  The Selling Shareholders and the Company hereby
appoint Escrow Agent to act in accordance with the terms and conditions set
forth in this Agreement.  Escrow Agent hereby agrees to act as escrow agent in
this transaction and subject to the terms of this Agreement.  The Parties hereby
appoint Escrow Agent as their joint agent for the purpose of holding and
disbursing the Escrow Shares (as defined below) stated herein pursuant to the
terms and provisions hereof.  The Selling Shareholders agree to waive any actual
or potential conflicts that may arise out of Escrow Agent’s duties hereunder,
and agree that in the event of any controversy or dispute hereunder, Escrow
Agent may continue its legal representation of the Company.  Additionally, in
the event of any controversy or litigation between the Company and the Selling
Shareholders, the Selling Shareholders agree to waive any actual or potential
conflicts, and agree and acknowledge that Escrow Agent shall not be precluded
from its legal representation of the Company as against the Selling Shareholders
or any third party.  




 

3. Establishment of Escrow. Within seven business days following the Closing
Date, the Company shall deliver, or cause to be delivered, to Escrow Agent
certificates evidencing forty-three million four hundred ninety-six thousand two
hundred fifty-eight (43,496,258) shares of common stock of the Company (as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions) registered in the names of the Selling Shareholders in
such proportions as set forth on Exhibit A to the Exchange Agreement (the
“Escrow Shares”), and the Selling Shareholders shall deliver a stock power
executed in blank (or such other instruments of transfer as in accordance with
the requirements of the Company’s Transfer Agent).  The Company understands and
agrees that the Selling Shareholders’ right to return of the Escrow Shares shall
continue to run to the benefit of the Selling Shareholders even if the Selling
Shareholders shall have transferred or sold all or any portion of its Escrow
Shares, and that the Selling Shareholders shall have the right to assign their
rights to return of all or any such shares of common stock to other persons in
conjunction with negotiated sales or transfers of any of their Escrow Shares.
 As used in this Agreement, “Transfer Agent” means Holladay Stock Transfer, Inc.
or such other entity hereafter retained by the Company as its stock transfer
agent as specified in writing from the Company to the Escrow Agent and the
Selling Shareholders.

 

4. Representations of Selling Shareholders.  Each Selling Shareholder represents
and warrants to the Company as follows:

 

a. The Selling Shareholder has all individual power and authority to enter into
this Agreement and to carry out its obligations hereunder.  This Agreement has
been duly executed by the Selling Shareholder, and when delivered by the Selling
Shareholder in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Selling Shareholder, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

b. All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances.  Upon any transfer of Escrow Shares to the Company hereunder, the
Company will receive full right, title and authority to such shares.

 

c. Performance of this Agreement and compliance with the provisions hereof will
not violate any provision of any applicable law and will not conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon, any of the properties or assets of the Selling
Shareholder pursuant to the terms of any indenture, mortgage, deed of trust or
other agreement or instrument binding upon the Selling Shareholder, other than
such breaches, defaults or liens which would not have a material adverse effect
taken as a whole.

 

5. Disbursement of Escrow Shares.  On the date that is seven (7) months after
the Effective Time, the Escrow Agent shall release the number of Escrow Shares
to the respective Selling Shareholders in the amounts as set forth on Exhibit A
to the Exchange Agreement.




 

6. Duration. This Agreement shall terminate upon release of the Escrow Shares to
the Selling Shareholders as provided in Section 5.

 

7. Escrow Shares.  If Escrow Shares are deliverable to the Company in accordance
with this Agreement, the Selling Shareholders covenant and agree to execute all
such instruments of transfer (including stock powers and assignment documents)
as are customarily executed to evidence and consummate the transfer of the
Escrow Shares from the Selling Shareholders to the Company.  Until such time as
(if at all) the Escrow Shares are required to be delivered in accordance with
this Agreement, any dividends payable in respect of the Escrow Shares and all
voting rights applicable to the Escrow Shares shall be retained by the Selling
Shareholder.

 

8. Interpleader and Other Resolutions of Controversies Among the Parties. 
Should any controversy arise among the parties hereto with respect to this
Agreement or with respect to the right to receive any Escrow Shares, Escrow
Agent shall have the right to consult and hire counsel and/or to institute an
appropriate interpleader action to determine the rights of the parties.  Escrow
Agent is also hereby authorized to institute an appropriate interpleader action
upon receipt of a written letter of direction executed by the parties so
directing the Escrow Agent.  If Escrow Agent is directed to institute an
appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date.  Any interpleader action instituted in
accordance with this Section 8 shall be filed in any court of competent
jurisdiction in the State of California, and the Escrow Shares in dispute shall
be deposited with the court and in such event Escrow Agent.  Should any
controversy arise among the parties hereto or any third person with respect to
this Agreement, Escrow Agent may also, at its discretion, hold all funds,
documents and instruments, and may wait for settlement of any such controversy
by final appropriate legal proceedings or other means as, in the Escrow Agent’s
sole discretion, it deems reasonable.  Escrow Agent may await settlement of any
controversy by appropriate legal proceeding or otherwise, notwithstanding any
provision of this Escrow Agreement or related agreements to the contrary.  In
the event of a controversy, Escrow Agent shall not be liable for interest on any
money held in escrow or damages for nondelivery thereunder.




9. Exculpation and Indemnification of Escrow Agent.

 

a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise.  Escrow Agent acts under this
Agreement as a depositary only and is not responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of the
subject matter of the escrow, or any part thereof, or for the form or execution
of any notice given by any other party hereunder, or for the identity or
authority of any person executing any such notice.  Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein.  Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person’s or entity’s obligations
hereunder or under any such document.  Except for this Agreement and
instructions to Escrow Agent pursuant to the terms of this Agreement, Escrow
Agent will not be obligated to recognize any agreement between or among any or
all of the persons or entities referred to herein, notwithstanding its knowledge
thereof.     




b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct.  Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons.  The duties and responsibilities of Escrow Agent hereunder shall be
determined solely by the express provisions of this Agreement and no other or
further duties or responsibilities shall be implied, including, but not limited
to, any obligation under or imposed by any laws of the State of California upon
fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR
ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED
HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY
ADJUDICATED TO HAVE DIRECTLY RESULTED FROM ESCROW AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES
OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS), EVEN IF
ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND
REGARDLESS OF THE FORM OF ACTION.

 

c. The Company and the Selling Shareholders each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, and any of its principals,
partners, agents, employees and affiliates from and against any expenses,
including reasonable attorneys’ fees and disbursements, damages or losses
suffered by Escrow Agent in connection with any claim or demand, which, in any
way, directly or indirectly, arises out of or relates to this Agreement or the
services of Escrow Agent hereunder; except, that if Escrow Agent is guilty of
willful misconduct or gross negligence under this Agreement, then Escrow Agent
will bear all losses, damages and expenses arising as a result of its own
willful misconduct or gross negligence.  Promptly after the receipt by Escrow
Agent of notice of any such demand or claim or the commencement of any action,
suit or proceeding relating to such demand or claim, Escrow Agent will notify
the other parties hereto in writing.  For the purposes hereof, the terms
“expense” and “loss” will include all amounts paid or payable to satisfy any
such claim or demand, or in settlement of any such claim, demand, action, suit
or proceeding settled with the express written consent of the parties hereto,
and all costs and expenses, including, but not limited to, reasonable attorneys’
fees and disbursements, paid or incurred in investigating or defending against
any such claim, demand, action, suit or proceeding.  The provisions of this
Section 9 shall survive the termination of this Agreement, and the resignation
or removal of Escrow Agent.

 

10. Resignation of Escrow Agent. At any time, upon ten days’ written notice to
the Company, Escrow Agent may resign and be discharged from its duties as Escrow
Agent hereunder.  As soon as practicable after its resignation, Escrow Agent
will promptly turn over to a successor escrow agent designated by both the
Company and the Selling Shareholders, the Escrow Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof.  If, by the end of the ten day period following the giving
of notice of resignation by Escrow Agent, the Company and the Selling
Shareholders shall have failed to appoint a successor escrow agent, Escrow Agent
may interplead the Escrow Shares into the registry of any court having
jurisdiction.  Upon the transfer of and accounting for the Escrow Shares as set
forth in this Section 10, the Escrow Agent shall be fully relieved of all
liability under this Agreement to any and all parties.

 

11. Notice. All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by fax, registered or certified mail, return receipt requested, or
overnight courier, to the addresses listed below:




If to the Company:


Claridge Ventures, Inc.
Raya Satelit Indah

Surabaya, Indonesia JT 1-2

Attention: Chief Executive Officer
Telephone:  _______________




with a copy to:

Greenberg Traurig, LLP
Attention: Mark C. Lee, Esq.
1201 K Street, Suite 1100
Sacramento, California 95814
Telephone:  (916) 442-1111
Facsimile:  (916) 448-1709




If to the Escrow Agent:




Greenberg Traurig, LLP
Attention: Mark C. Lee, Esq.
1201 K Street, Suite 1100
Sacramento, California 95814
Telephone:  (916) 442-1111
Facsimile:  (916) 448-1709




If to the Selling Shareholders:




Care of:

Indo Global Exchange PTE LTD.

10 Anson Road 10-11 International Plaza, Singapore

Telephone: +62 812 17366699

Facsimile: _______________




If to the Transfer Agent:




Holladay Stock Transfer, Inc.

2939 No. 67th Place, Suite C

Scottsdale, AZ 85251

Telephone: (480) 481-3940

Facsimile: (480) 481-3941

Attn: Tom Laucks




12. Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

13. Assignment and Modification. This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto.  Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns.  No other person
will acquire or have any rights under, or by virtue of, this Agreement.  No
portion of the Escrow Shares shall be subject to interference or control by any
creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement.  This Agreement may be amended
or modified only in writing signed by all of the parties hereto.

 

14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to the
principles of conflicts of laws thereof.

 

15. Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.

 

16. Attorneys’ Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is Escrow Agent),
which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.

 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





3













IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth opposite their respective names.

  

 

COMPANY:

 

 

 

CLARIDGE VENTURES, INC.

 

By:      _________________________________

Name: _________________________________

Its:       _________________________________

 

ESCROW AGENT:

 

 

 

GREENBERG TRAURIG, LLP

 

 

 

By:      _________________________________

Name: _________________________________

Its:       _________________________________

 

SELLING SHAREHOLDERS:

 

 

 

 

_________________________________

 

MARTIN JOHN SILITONGA

 

 

 

 

 

_________________________________

 

STEWART D. HALL

 

 

 

 

 

_________________________________

 

CRAIG THRUPP

 

 

 

 

 

_________________________________

 

GEORGE SARROS

 

 

 

 

 

_________________________________

 

WAHYA YASA

 

 

 

 

 

_________________________________

 

EKA BUDI SAPUTRA

 

 

 

 

 

RADCOM MEDIA

 

By:      _________________________________

Name: _________________________________

Its:       _________________________________





FOOTNOTES

1 Regulation S provides in part as follows:

1.

“U.S. person” means:  (i) any natural person resident in the United States; (ii)
any partnership or corporation organized or incorporated under the laws of the
United States; (iii) any estate of which any executor or administrator is a U.S.
person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or
branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)) who
are not natural persons, estates or trusts.



2.

The following are not “U.S. persons”: (i) any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.









